This court is clearly convinced and is unanimously of the opinion:
1. That the allegations of fraud concerning the judgment rendered by the court of common pleas are wholly unsustained and this court finds that there was no fraud practiced in the procuring and rendering of said judgment.
2. The majority of the judges of this court are of the opinion and find that the -matters involved in this proceeding were not adjudicated in the former litigation referred to in the pleadings.
3. A majority of this court are of the opinion and find that the statute fixing the salaries involved *651in this proceeding has no' application in-this cause because of the provisions of Section 20, Article II of the Constitution.
4. A majority of this court are of the opinion and find that the defendant, Bernon, whose service and term of office began subsequent to the passage .of the statute involved in this case is entitled to the salary fixed thereby.
It is, therefore, ordered and adjudged that the judgment of the said court of appeals be, and the same is hereby, affirmed.

Judgment affirmed.

Marshall, C. J., Johnson, Hough, Wanamaker, Robinson and Matthias, JJ., concur.